1 Reported in 218 N.W. 730.
This is an appeal from an order denying the motion to discharge the garnishee and to dismiss the garnishee action. Respondent moved, in this court, for a dismissal of the appeal on the ground that the order was not appealable.
"An order refusing to discharge a garnishee is not appealable, except when the motion challenges the jurisdiction of the court." 3 Dunnell, Minn. Dig. (2 ed.) § 3979, citing Krafve v. Roy  Roy, 98 Minn. 141, 107 N.W. 966,116 A.S.R. 346; Security State Bank v. Brecht, 150 Minn. 502,185 N.W. 1021; Carlson v. Stafford, 166 Minn. 481, 208 N.W. 413.
The record does not show that the motion in any way challenged the jurisdiction of the court.
Appeal dismissed.